DETAILED ACTION
This office action is in response to application filed on Oct. 30, 2020.
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,965,632 B2.
The following table shows the reason for rejection.  The claim features which are underscored in the instant application are reciting in the U.S. Patent No. 9,965,632 B2.
Instant Application No. 17/085,076
Patent No. 9,965,632 B2
Claim 1: A method for validating a firmware program, the method comprising: storing, in memory of a transaction card, the firmware program; receiving, at a processor of the transaction card, one or more rules to initiate a checksum validation via an applet; reading, via the applet, the firmware program stored on the transaction card; calculating, via a cryptographic processor of the transaction card, a first checksum for the firmware program; receiving, at the processor, data triggering the one or more rules; reading, via a secure element, the memory including the firmware program to identify memory data in response to receiving the data triggering the one or more rules; transmitting, via the secure element, the memory data to the cryptographic processor; calculating, via the cryptographic processor, a second checksum for the firmware program; comparing, using the processor, the first checksum and the second checksum to determine if the first checksum and the second checksum match; and either: validating the firmware program in response to determining that the first checksum and the second checksum match; or deleting at least a portion of data in the memory in response to determining that the first checksum and the second checksum do not match.
Claim 1: A dynamic transaction card comprising: A EuroPay-MasterCard-Visa (EMV) processor storing existing firmware and version data associated with the existing firmware; an EMV plate connectively coupled to the EMV processor; a bootloader; an input/output interface that receives an updated firmware program from a firmware provider system; an applet comprising instructions that when executed, cause the EMV chip to perform a checksum validation; and data storage storing a first checksum calculated using the stored firmware upon loading of the firmware, 
wherein firmware is validated on the dynamic transaction card by performing the following: receiving at the EMV processor, a trigger that triggers checksum validation via the applet; reading, via the applet, the firmware to determine data comprising the first checksum; receiving at the EMV processor, the data comprising the first checksum; calculating, using the EMV processor, a second checksum associated with the firmware; comparing, using the EMV processor, the first checksum and the second checksum; validating the updated firmware upon determining that the received checksum and the calculated checksum are equal; and deleting at least a portion of data in the data storage and the EMV processor upon determining that the first checksum and the second checksum are not equal; wherein the EMV processor receives, via contacts on the EMV plate, an update component associated with the updated firmware program transmitted from the firmware provider system during a secure communication with the firmware provider system via a secure terminal, wherein the update component is used to validate the received updated firmware program; wherein, in response to the validation of the updated firmware program, the bootloader loads the updated firmware on the dynamic transaction card, executes the updated firmware program, which overwrites the existing firmware; and wherein, in response to the bootloader loading and executing the updated firmware program, the EMV processor stores and uses the updated firmware program.
Claim 10: A method for validating firmware programs, the method comprising: storing, in a secure element of a transaction card, an existing firmware program for the transaction card; storing, in the secure element, a first checksum calculated using the existing firmware program upon loading of the existing firmware program; receiving, at an input/output interface, an updated firmware program from a firmware provider system; receiving, at a processor, a trigger that triggers checksum validation; reading, via the processor, the secure element to identify the first checksum; calculating, via the processor, a second checksum for the updated firmware program; comparing, via the processor, the first checksum and the second checksum to determine if the first checksum and the second checksum match; and either: executing the updated firmware program in response to determining that the first checksum and the second checksum match; or triggering an alert in response to determining that the first checksum and the second checksum do not match.
Claim 1: A method of automatically generating user interface tests, the method comprising: downloading, from one or more servers, a respective instance of a mobile application to each of a plurality of mobile devices, the mobile application configured to capture a respective session log for each user session of the mobile application, and the respective session log including one or more indications of ordered user actions that occurred during the each user session and time intervals elapsing between each of the ordered user actions; obtaining, by the one or more servers, a plurality of session logs generated by the plurality of instances of the mobile application executing at the plurality of mobile devices, and storing the plurality of session logs in one or more non-transitory data storage devices accessible to the one or more servers; discovering, by the one or more servers by mining the plurality of session logs, a particular pattern of a sequence of user actions and respective time intervals elapsing therebetween, the particular pattern included in more than one session log; 
determining, by the one or more servers, that a number and/or a rate of occurrences of the particular pattern within the plurality of session logs is greater than a threshold; 
based upon the determination, automatically generating, by the one or more servers, a new test case based on the particular pattern; and automatically adding the new test case to a suite of test cases that is used to test user interface functionality of the mobile application.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Zarakas et al. (US Patent No. 9,965,632 B2 hereinafter “Zarakas”) and in view of Lownes (US Pub. No. 20030084440 A1 hereinafter “Lownes”) and view of Ben-Zur et al. (US Pub. No. 20030007643 A1 hereinafter “Ben-Zur”)
Zarakas does not disclose
reading, via a secure element, the memory including the firmware program to identify memory data in response to receiving the data triggering the one or more rules; transmitting, via the secure element, the memory data to the cryptographic processor;
Lownes discloses
reading, via a secure element, the memory including the firmware program to identify memory data in response to receiving the data triggering the one or more rules ([0040] “If the update is to be attempted [data triggering] again, control transfers to step 310, described above. If the update is not to be attempted again then, at step 320, the temporary memory is cleared and the process ends. If, at step 314, the process determines that the transfer was performed correctly, at step 311, the code from the smart card is copied to permanent memory overwriting the operational software and, at step 312, the host device is rebooted.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Zarakas and with teaching of Lownes to include reading, via a secure element, the memory including the firmware program to identify memory data in response to receiving the data triggering the one or more rules in order to ensure that the software upgrade is proper and that the upgrade is properly copied before the host device is rebooted to use the upgraded software.
Zarakas and Lownes do not disclose
transmitting, via the secure element, the memory data to the cryptographic processor.
But Ben-Zur discloses
transmitting, via the secure element, the memory data to the cryptographic processor ([0080] “The applet in the smart card transfers data representing the program key into the encryption co-processor hardware of the smart card.” Ben-Zur discloses encryption is using cryptographic techniques in [0068] “The words "encryption" and "scrambling" are used interchangeably and are understood to mean any means of processing digital data streams of various sources using any of a number of cryptographic techniques”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Zarakas and Lownes and further including transmitting, via the secure element, the memory data to the cryptographic processor as taught by Ben-Zur in order to providing smart card be able to decrypt incoming data and extract working keys.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes (US Pub. No. 20030084440 A1 hereinafter “Lownes”) and in view of Ben-Zur et al. (US Pub. No. 20030007643 A1 hereinafter “Ben-Zur”)
Per claim 1
A method for validating a firmware program, the method comprising:
Lownes discloses
storing, in memory of a transaction card, the firmware program ([0009] “A memory in the smart card stores the software upgrade for delivery to the host device.”); 
receiving, at a processor of the transaction card, one or more rules to initiate a checksum validation via an applet ([0042] “the calculated value with a corresponding value contained in the smart card 25”);
reading, via the applet, the firmware program stored on the transaction card ([0040] “At step 310 the new software is read from the memory of smart card 25.”); 
calculating, via a cryptographic processor of the transaction card, a first checksum for the firmware program ([0042] “the calculated value [the first checksum] with a corresponding value contained in the smart card 25”); 
receiving, at the processor, data triggering the one or more rules; reading, via a secure element, the memory including the firmware program to identify memory data in response to receiving the data triggering the one or more rules ([0040] “If the update is to be attempted [data triggering] again, control transfers to step 310, described above. If the update is not to be attempted again then, at step 320, the temporary memory is cleared and the process ends. If, at step 314, the process determines that the transfer was performed correctly, at step 311, the code from the smart card is copied to permanent memory overwriting the operational software and, at step 312, the host device is rebooted.”); 
calculating, via the processor, a second checksum for the firmware program ([0042] “If the system determines that the upgrade is compatible, … calculate a checksum [the second checksum] or cyclic redundancy code (CRC) as it loads the new operating software”); 
comparing, using the processor, the first checksum and the second checksum to determine if the first checksum and the second checksum match; and validating the firmware program in response to determining that the first checksum and the second checksum match ([0042] “calculate a checksum [the second checksum] or cyclic redundancy code (CRC) as it loads the new operating software and compare the calculated value [the first checksum] with a corresponding value contained in the smart card 25 upon completion of the process. If the two values do not match, the operator may be prompted by a message displayed on the display device or on a LCD screen of the host device 7 to retry the software upgrade or to return to the original software, which the bootstrap loader loads from the ROM 35, shown in FIG. 2. If the checksum or CRC values do match, the software upgrade is permanently written into the memory 23.”)
Lownes does not disclose
transmitting, via the secure element, the memory data to the cryptographic processor.
But Ben-Zur disclose
transmitting, via the secure element, the memory data to the cryptographic processor ([0080] “The applet in the smart card transfers data representing the program key into the encryption co-processor hardware of the smart card.” Ben-Zur discloses encryption is using cryptographic techniques in [0068] “The words "encryption" and "scrambling" are used interchangeably and are understood to mean any means of processing digital data streams of various sources using any of a number of cryptographic techniques”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Zarakas with teaching of Ben-Zur to include transmitting, via the secure element, the memory data to the cryptographic processor in order to providing smart card be able to decrypt incoming data and extract working keys.

Claims 2, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Ben-Zur and further view of Pinnick et al. (US Pub. No. 20110022655 A1 hereinafter “Pinnick”)
Per claim 2
The rejection of claim 1 is incorporated
Lownes and Ben-Zur do not disclose
the one or more rules comprise a first time-driven rule; and the data triggering the one or more rules comprises a time in which to read the memory to identify the memory data.
But Pinnick discloses
the one or more rules comprise a first time-driven rule ([0014] “the present invention is that the interactions between the Smart Card and the Host applications are governed by a local rule engine (also termed herein a "Event Rule Engine")”; and the data triggering the one or more rules comprises a time in which to read the memory to identify the memory data ([0014] “The trigger for each new Negotiation is either a Smart Card being placed on a reader attached to one of the applications… The input may be the binary data on the Smart Card itself or the data of a transaction happening at that time and the output may be a new data file written back to the Smart Card by the application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including the one or more rules comprise a first time-driven rule; and the data triggering the one or more rules comprises a time in which to read the memory to identify the memory data as taught by Pinnick in order to enable the application to identify the trigger data and determine event offers that are appropriate for the Smart Card.

Per claim 3
The rejection of claim 1 is incorporated
Lownes and Ben-Zur do not disclose
the one or more rules comprise a first event-driven rule; and the data triggering the one or more rules comprises data indicating at least one of: a first initiation of a first transaction; a second initiation of a second transaction over a predefined monetary threshold; a waking of the transaction card from a sleep mode; and a connection attempt, via an antenna, to an external device.
But Pinnick discloses
the one or more rules comprise a first event-driven rule ([0014] “the present invention is that the interactions between the Smart Card and the Host applications are governed by a local rule engine (also termed herein a "Event Rule Engine")”; and the data triggering the one or more rules comprises data indicating a first initiation of a first transaction ([0014] “The input may be the binary data on the Smart Card itself or the data of a transaction happening at that time and the output may be a new data file written back to the Smart Card by the application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including the one or more rules comprise a first event-driven rule; and the data triggering the one or more rules comprises data indicating a first initiation of a first transaction as taught by Pinnick in order to enable the application to identify the trigger data and determine event offers that are appropriate for the Smart Card.

Per claim 4
The rejection of claim 3 is incorporated
Lownes and Ben-Zur do not disclose
wherein the data triggering the one or more rules is received from a point of sale device in communication with the processor.
But Pinnick discloses
the data triggering the one or more rules is received from a point of sale device in communication with the processor ([0028] "Host Application Devices"--physical computer devices such as EPOS (electronic point of sale) terminals, Kiosks, Readers, etc. that run the Host Application software.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including the data triggering the one or more rules is received from a point of sale device in communication with the processor as taught by Pinnick in order to gather data from each of the functional systems and deliver real-time, just in time, tailored offerings that are typically beneficial for users.

Per claim 7
The rejection of claim 4 is incorporated
Lownes and Ben-Zur do not disclose
connecting, via an antenna, to the point of sale device via a contactless connection.
But Pinnick discloses
connecting, via an antenna, to the point of sale device via a contactless connection ([0041] “"Smart Card"--Typically passive RFID/Contactless Smart Cards operating at 13.256 MHz utilising Mifare, Legic, Inside or any other suitable open standard Smart Card chip technology”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including connecting, via an antenna, to the point of sale device via a contactless connection as taught by Pinnick in order to enable to communicate with and serve any one of the multiplicity of portable computing devices located within a corresponding plurality of physical regions.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Ben-Zur and Pinnick and further view of Babu et al. (US Patent No. 9,870,557 B2 hereinafter “Babu”)
Per claim 5
The rejection of claim 4 is incorporated
Lownes, Ben-Zur and Pinnick do not disclose
receiving power to power the processor from the point of sale device.
But Babu discloses
receiving power to power the processor from the point of sale device (in claim 14 describes “A method for transactions using a point of sale (POS) system, the method comprising: providing electrical power to a reader processor”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes, Ben-Zur and Pinnick and further including receiving power to power the processor from the point of sale device as taught by Babu in order to enable to communicate circuitry of a payment object reader device via power circuitry of the payment object reader device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Ben-Zur, Pinnick and Babu and further view of Templetion et al. (US Patent No. 9,576,159 B1 hereinafter “Templetion”)
Per claim 6
The rejection of claim 5 is incorporated
Lownes, Ben-Zur, Pinnick and Babu do not disclose
wherein the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device.
But Templetion discloses
the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device (col.25 lines 64-67 “In another embodiment, power to the read head 310 is provided by the mobile device 312. In one embodiment, wake-up detection is provided and the power source is in a sleep mode until a swipe of a transaction card is initiated.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes, Ben-Zur, Pinnick and Babu and further including the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device as taught by Templetion in order to utilize an op-amp circuitry be powered-down to conserve power when not in use, and automatically powered-up when the beginning of a card swipe is detected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Ben-Zur and further view of Haswell (US Pub. No. 20220004454 A1 hereinafter “Haswell”)
Per claim 8
The rejection of claim 1 is incorporated
Lownes and Ben-Zur do not disclose
storing the first checksum in the secure element such that the first checksum is protected from alteration once calculated.
But Haswell discloses
storing the first checksum in the secure element such that the first checksum is protected from alteration once calculated ([0012] “Embodiments of the invention relate to checksum calculation… a checksum generated by the checksum system protects not just against data changes [protected from alteration] but also data reordering.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including storing the first checksum in the secure element such that the first checksum is protected from alteration once calculated as taught by Haswell in order to provide a checksum system implements a checksum process that processes the data to be protected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Ben-Zur and further view of Grinberg et al. (US Pub. No. 20130346299 A1 hereinafter “Grinberg”)
Per claim 9
The rejection of claim 1 is incorporated
Lownes and Ben-Zur do not disclose
receiving the firmware program via a secure connection with a financial institution.
But Grinberg discloses
receiving the firmware program via a secure connection with a financial institution ([0013] “the transaction process comprises a software module which is arranged to make a connection between the customer apparatus and the financial institution application and provide the transaction data to the financial institution application, and enable provision of the security device to the financial institution application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Ben-Zur and further including receiving the firmware program via a secure connection with a financial institution as taught by Grinberg in order to provide a transaction process enables provision from the customer apparatus of a security device to the financial institution application and the security device may enable the financial institution application to proceed with the transaction.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari (US Pub. No. 20150186131 A1 hereinafter “Asnaashari”)
Per claim 10
A method for validating firmware programs, the method comprising:
Lownes discloses
storing, in the secure element, a first checksum calculated using the existing firmware program upon loading of the existing firmware program ([0042] “the calculated value [the first checksum value] with a corresponding value contained in the smart card 25”) 
receiving, at an input/output interface, an updated firmware program from a firmware provider system ([0009] “The present invention provides a smart card which includes a software upgrade to a host device having a smart card interface. A memory in the smart card stores the software upgrade for delivery to the host device.”)
receiving, at a processor, a trigger that triggers checksum validation ([0042] “The bootstrap loader may, for example, calculate a checksum or cyclic redundancy code (CRC) as it loads the new operating software”)
reading, via the processor, the secure element to identify the first checksum ([0042] “the calculated value [the first checksum value] with a corresponding value contained in the smart card 25”)
calculating, via the processor, a second checksum for the updated firmware program ([0042] “If the system determines that the upgrade is compatible, … calculate a checksum [the second checksum] or cyclic redundancy code (CRC) as it loads the new operating software”)
comparing, via the processor, the first checksum and the second checksum to determine if the first checksum and the second checksum match; and executing the updated firmware program in response to determining that the first checksum and the second checksum match ([0042] “calculate a checksum [the second checksum] or cyclic redundancy code (CRC) as it loads the new operating software and compare the calculated value [the first checksum] with a corresponding value contained in the smart card 25 upon completion of the process. If the two values do not match, the operator may be prompted by a message displayed on the display device or on a LCD screen of the host device 7 to retry the software upgrade or to return to the original software, which the bootstrap loader loads from the ROM 35, shown in FIG. 2. If the checksum or CRC values do match, the software upgrade is permanently written into the memory 23.”) 
Lownes does not explicitly disclose
storing, in a secure element of a transaction card, an existing firmware program for the transaction card.
But Asnaashari discloses
storing, in a secure element of a transaction card, an existing firmware program for the transaction card ([0021] “the electronic device may be a data storage device having a smart card such as the USB flash drive 200.” & [0022] “The process 300 begins by identifying a configuration profile of the current firmware (the firmware that is currently in use) in the USB flash drive.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lownes with teaching of Asnaashari to include storing, in a secure element of a transaction card, an existing firmware program for the transaction card in order to meet a criterion related to the identified configuration profile of the current firmware.

Per claim 11
The rejection of claim 10 is incorporated
Lownes discloses
the updated firmware program is received from the firmware provider system during and/or at an end of a card transaction ([0009] “The present invention provides a smart card which includes a software upgrade to a host device having a smart card interface. A memory in the smart card stores the software upgrade for delivery to the host device. The smart card includes a card information structure (CIS) in accordance with a standard protocol for identifying the smart card as a software upgrade card”)

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and further view of Pinnick.
Per claim 12
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
wherein the data triggering the one or more rules is received from a point of sale device in communication with the processor.
But Pinnick discloses
the data triggering the one or more rules is received from a point of sale device in communication with the processor ([0028] "Host Application Devices"--physical computer devices such as EPOS (electronic point of sale) terminals, Kiosks, Readers, etc. that run the Host Application software.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including the data triggering the one or more rules is received from a point of sale device in communication with the processor as taught by Pinnick in order to gather data from each of the functional systems and deliver real-time, just in time, tailored offerings that are typically beneficial for users.


Per claim 15
The rejection of claim 12 is incorporated
Lownes and Asnaashari do not disclose
connecting, via an antenna, to the point of sale device via a contactless connection.
But Pinnick discloses
connecting, via an antenna, to the point of sale device via a contactless connection ([0041] “"Smart Card"--Typically passive RFID/Contactless Smart Cards operating at 13.256 MHz utilising Mifare, Legic, Inside or any other suitable open standard Smart Card chip technology”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including connecting, via an antenna, to the point of sale device via a contactless connection as taught by Pinnick in order to enable to communicate with and serve any one of the multiplicity of portable computing devices located within a corresponding plurality of physical regions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and Pinnick and further view of Babu.
Per claim 13
The rejection of claim 12 is incorporated
Lownes, Asnaashari and Pinnick do not disclose
receiving power to power the processor from the point of sale device.
But Babu discloses
receiving power to power the processor from the point of sale device (in claim 14 describes “A method for transactions using a point of sale (POS) system, the method comprising: providing electrical power to a reader processor”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes, Asnaashari and Pinnick and further including receiving power to power the processor from the point of sale device as taught by Babu in order to enable to communicate circuitry of a payment object reader device via power circuitry of the payment object reader device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari, Pinnick and Babu and further view of Templetion.
Per claim 14
The rejection of claim 13 is incorporated
Lownes, Asnaashari, Pinnick and Babu do not disclose
wherein the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device.
But Templetion discloses
the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device (col.25 lines 64-67 “In another embodiment, power to the read head 310 is provided by the mobile device 312. In one embodiment, wake-up detection is provided and the power source is in a sleep mode until a swipe of a transaction card is initiated.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes, Asnaashari, Pinnick and Babu and further including the waking of the transaction card from the sleep mode is performed in response to receiving the power from the point of sale device as taught by Templetion in order to utilize an op-amp circuitry be powered-down to conserve power when not in use, and automatically powered-up when the beginning of a card swipe is detected.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and further view of Votaw et al. (US Pub. No. 20160098719 A1 hereinafter “Votaw”)
Per claim 16
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
wherein the alert causes the processor to execute an erase script to erase at least a portion of data in the secure element and/or deactivate the transaction card.
But Votaw discloses
the alert causes the processor to execute an erase script to erase at least a portion of data in the secure element and/or deactivate the transaction card ([0028] “receiving the communication from the customer associated with the transaction card may be a triggering event that causes the system to automatically implement a series of steps or concurrently execute one or more processes for protecting the customer. For example, in addition to initiating a remote revocation process, the system may automatically initiate one or more additional processes for (1) terminating or suspending the usability of the transaction card, (2) terminating or suspending the use of an account associated with the transaction card”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including the alert causes the processor to execute an erase script to erase at least a portion of data in the secure element and/or deactivate the transaction card as taught by Votaw in order to provide a system to configure processes for protecting the customer and in addition to initiating a remote revocation process.

Per claim 18
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
wherein the alert causes the processor to transmit, via an antenna, a message to a paired user device.
But Votaw discloses
the alert causes the processor to transmit, via an antenna, a message to a paired user device ([0067] “NFC interface of the transaction card 215 enables the transaction device 215 to communicate with the mobile device 240 by transmitting and receiving messages between the NFC interface of the transaction card 215 and the NFC interface 270 of the mobile device 240.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including the alert causes the processor to transmit, via an antenna, a message to a paired user device as taught by Votaw in order to provide a method to sense or be sensed by devices known to be located proximate an ATM and/or other locations to determine that the mobile device is located proximate these known devices.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and further view of Narula (US Pub. No. 20140214674 A1 hereinafter “Narula”)
Per claim 17
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
the alert causes the processor to communicate with a financial institution to place a hold on an account associated with the transaction card.
But Narula discloses
the alert causes the processor to communicate with a financial institution to place a hold on an account associated with the transaction card ([0034] “If no link can be established to the credit card 10A (step 111), then a second alert is presented to the customer A (for example, by presenting a text message on the screen 30) and a message is sent to credit card server 84 to suspend the credit card transactions at least temporarily until the customer A can be authenticated (step 112).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including the alert causes the processor to communicate with a financial institution to place a hold on an account associated with the transaction card as taught by Narula in order to provide a monitoring device with a status indication function to determine whether the associated credit card is active or not.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and further view of Ben-Zur.
Per claim 19
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
wherein the updated firmware program is encrypted and comprises a first cryptographic key; storing, in the secure element, a second cryptographic key; and decrypting, via the processor, the updated firmware program using the second cryptographic key and the first cryptographic key.
But Ben-Zur discloses
the updated firmware program is encrypted and comprises a first cryptographic key ([0053] “the encryptors 188 and 196, the multiplexer 200, and the program packetizer 204 may be implemented by a compression/encryption module (CEM) controller 208, a software-controlled processor programmed to perform the functions described herein. That is, they can be configured as generalized function hardware including a variety of programmable electronic devices or computers that operate under software or firmware program control.” & [0068] “The words "encryption" and "scrambling" are used interchangeably and are understood to mean any means of processing digital data streams of various sources using any of a number of cryptographic techniques”)
storing, in the secure element, a second cryptographic key; and decrypting, via the processor, the updated firmware program using the second cryptographic key and the first cryptographic key ([0063] “ Pre-selected electronic cryptographic keys assigned to auditorium module 132 are used in conjunction with the electronic cryptographic key information that is embedded in the image and audio data to decrypt the image and audio information before the decompression process. Preferably, the CPU 312 uses a standard microprocessor running embedded in the software of each auditorium module 132, as a basic functional or control element.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including the updated firmware program is encrypted and comprises a first cryptographic key; storing, in the secure element, a second cryptographic key; and decrypting, via the processor, the updated firmware program using the second cryptographic key and the first cryptographic key as taught by Ben-Zur in order to provide increased security for update the software, so as to reduce the likelihood of the key and hence the smart card from being stolen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Lownes and in view of Asnaashari and further view of Babu.
Per claim 20
The rejection of claim 10 is incorporated
Lownes and Asnaashari do not disclose
receiving power to power the processor from the point of sale device.
But Babu discloses
receiving power to power the processor from the point of sale device (in claim 14 describes “A method for transactions using a point of sale (POS) system, the method comprising: providing electrical power to a reader processor”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Lownes and Asnaashari and further including receiving power to power the processor from the point of sale device as taught by Babu in order to enable to communicate circuitry of a payment object reader device via power circuitry of the payment object reader device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191  

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191